351 S.W.3d 247 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Donald GIAMMANCO, Defendant/Appellant.
No. ED 95513.
Missouri Court of Appeals, Eastern District, Division Three.
October 25, 2011.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for Plaintiff/Respondent.
Rosalind Koch, Columbia, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Donald Giammanco appeals from the trial court's judgment entered upon a jury verdict convicting him of seven counts of first-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;[1]State v. Washington, 260 S.W.3d 875, 879 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *248 affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.